Name: Commission Regulation (EU) NoÃ 563/2012 of 27Ã June 2012 amending Annex VII to Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the list of EU reference laboratories Text with EEA relevance
 Type: Regulation
 Subject Matter: agricultural policy;  research and intellectual property;  health;  agricultural activity;  Europe
 Date Published: nan

 28.6.2012 EN Official Journal of the European Union L 168/24 COMMISSION REGULATION (EU) No 563/2012 of 27 June 2012 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the list of EU reference laboratories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down the general tasks, duties and requirements for European Union (EU) reference laboratories for food and feed and for animal health and live animals. EU reference laboratories for food and feed are listed in Part I of Annex VII to that Regulation. (2) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (2) lays down measures to monitor the substances and groups of residues listed in Annex I to that Directive. (3) Following a reorganisation of laboratory activities in the Netherlands, all functions, including all infrastructure and staff, of the Rijksinstituut voor Volksgezondheid en Milieu (RIVM), currently listed as the EU reference laboratory for residues of veterinary medicines and contaminants in food of animal origin, for residues listed in Annex I, Group A (1), (2), (3), (4), Group B (2)(d) and Group B (3)(d) to Directive 96/23/EC, were transferred to RIKILT  Institute of Food Safety. The tasks performed by RIVM were assigned to RIKILT under a framework contract which ended on 31 December 2011. (4) Since the contract of RIVM was coming to an end a call for selection for an EU reference laboratory to replace it was launched. RIKILT  Institute of Food Safety was selected as fulfilling all the required criteria and should be designated as such. (5) Due to the importance of the substances in the Groups A (1) to A (4) in Annex I to Directive 96/23/EC and the fact that RIKILT  Institute of Food Safety was selected as fulfilling all the required criteria, it should be designated as the competent EU reference laboratory for residues of veterinary medicines and contaminants in food of animal origin, for residues listed in Annex I, Group A (1), (2), (3), (4), Group B (2)(d) and Group B (3)(d) to Directive 96/23/EC as of 1 January 2012. This Regulation should apply with retroactive effect from 1 January 2012. (6) Part I of Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part I of Annex VII to Regulation (EC) No 882/2004, point 12(a) is replaced by the following: §(a) For the residues listed in Annex I, Group A (1), (2), (3) and (4), Group B (2)(d) and Group B (3)(d) to Directive 96/23/EC RIKILT  Institute for Food Safety, part of Wageningen UR Wageningen The Netherlands § Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) OJ L 125, 23.5.1996, p. 10.